Title: To James Madison from James Holmes, 18 October 1802 (Abstract)
From: Holmes, James
To: Madison, James


18 October 1802, Belfast. Has received JM’s circulars of July and August 1801 and will pay them every attention. Has been as economical in expending government funds as if they had been his own. “I am of opinion that if the Consuls had in their power to punish in a limited degree Captains or Seamen who might be guilty of misbehaviour and that the former were uniformly on arrival at the Port where a Consul resides obliged to wait on him immediately after arrival with their papers that it might be of use with respect to the Trade of the United States.” Encloses a list [not found] of American ships and cargoes at Belfast from 1 Jan. 1797 to 1 Jan. 1802, “which I have been at some Expense and trouble to collect.”
 

   
   RC (DNA: RG 59, CD, Belfast, vol. 1). 1 p. Docketed by Wagner as received 20 Dec.



   
   James Holmes, who received his consular commission in 1796, was born in Ireland and served as consul at Belfast until the end of the War of 1812 (Campbell R. White to Nicholas R. Moore, 20 Feb. 1815 [DNA: RG 59, LAR, 1809–17, filed under “Luke”]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 3:20).



   
   See JM’s circular letters of 22 July and 1 Aug. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:453, 2:1–4).



   
   A full transcription of this document has been added to the digital edition.

